983 F.2d 298
299 U.S.App.D.C. 273
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.ITT Continental Baking Company and Insurance Company ofNorth America, Petitioners.v.Director, Office of Workers' Compensation Programs, UnitedStates Department of LaborandKeith R. Schwartz, Respondents.
No. 91-1579.
United States Court of Appeals, District of Columbia Circuit.
Jan. 19, 1993.

1
PETITION FOR REVIEW FROM THE BENEFITS REVIEW BOARD UNITED STATES DEPARTMENT OF LABOR


2
Ben.Rev.Bd.


3
DENIED.


4
BEFORE:  Silberman, Buckley and Henderson, Circuit Judges

JUDGMENT

5
This case was considered on the record on review of a final order of the Benefits Review Board, United States Department of Labor, and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C. Cir.  Rule 14(c).   It is


6
ORDERED AND ADJUDGED that the petition for review be denied.   The Benefits Review Board properly reversed the Administrative Law Judge's award of Section 8(f) relief.   Schwartz's physical condition prior to the surgery did not establish that he suffered from a pre-existing permanent partial disability, triggering Section 8(f) relief.   See Director, OWCP v. Berkstresser, 921 F.2d 306, 311 (D.C.Cir.1991).


7
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.

Per Curiam